                  Case 1:19-cv-08253-KPF Document 57 Filed 08/04/20 Page 1 of 2


MEMO ENDORSED
                                          THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                       JOSHUA A. WEINER
                                                                                                       Senior Counsel
Corporation Counsel                           100 CHURCH STREET                                Phone: (212) 356-2249
                                              NEW YORK, NY 10007                                  Fax: (212) 356-3509
                                                                                          Email: jweiner@law.nyc.gov


                                                                   August 4, 2020
      VIA ECF
      Honorable Katherine Polk Failla
      United States District Judge
      Thurgood Marshall United States Courthouse
      40 Foley Square
      New York, NY 10007

                      Re:   Boisey Caldwell v. Officer German Geronimo,
                            19-CV-8253 (KPF) (SLC)

      Your Honor,

                     I am a Senior Counsel in the Special Federal Litigation Division of the New York
      City Law Department, and the attorney assigned to represent Defendant New York City Police
      Department Officer German Geronimo in the above-referenced matter. Defendant writes in
      accordance with Your Honor’s Individual Rules of Practice in Civil Cases to respectfully request
      that the Court schedule an informal conference to discuss Defendant’s contemplated motion to
      compel Plaintiff’s response to Defendant’s First Set of Interrogatories and Request for
      Production of Documents. Defendant attempted to contact Plaintiff to discuss his availability to
      meet and confer once by phone and once by email on July 21; twice by phone and once by email
      on July 24; once by phone July 30; and once by phone and once by email on July 31. Each
      attempt was unsuccessful.

                     By way of background, Plaintiff alleges that, on September 2, 2019, he was
      fishing in Morningside Park when he was confronted and tackled to the ground by Defendant.
      (See Caldwell Compl. 1-2 (ECF No. 2.)) On May 27, 2020, Defendant served Plaintiff with
      Defendant’s First Set of Interrogatories and Request for Production of Documents by mail.
      However, despite numerous follow-up requests and reminders by defense counsel, Plaintiff has
      failed to respond to Defendant’s discovery requests. In fact, Plaintiff recently advised defense
      counsel that his lack of response is due to his understanding that he is not obligated to respond.

                     Accordingly, Defendant respectfully requests that the Court schedule an informal
      conference to discuss Defendant’s contemplated motion to compel Plaintiff’s responses to
      Defendant’s First Set of Interrogatories and Request for Production of Documents. Thank you
      for your consideration of this matter.
            Case 1:19-cv-08253-KPF Document 57 Filed 08/04/20 Page 2 of 2




                                                                    Sincerely,


                                                                              Joshua A. Weiner
                                                                    Joshua A. Weiner 1
                                                                    Senior Counsel


cc:      VIA FIRST-CLASS MAIL
         Boisey Caldwell
         25 Elliot Place
         Bronx, NY 10425



Application GRANTED. The parties to this action are hereby ORDERED
to appear for a telephone conference on August 20, 2020, at 2:00
p.m.

The dial-in information is as follows: At 2:00 p.m. on August 20,
2020, the parties shall call (888) 363-4749 and enter access code
5123533. Please note, the conference will not be available prior
to 2:00 p.m.



Dated: August 4, 2020                                   SO ORDERED.
       New York, New York



A copy of this Order was mailed by Chambers to:         HON. KATHERINE POLK FAILLA
    Boisey Caldwell                                     UNITED STATES DISTRICT JUDGE
    25 Elliot Place
    Bronx, NY 10452




1
  This case has been assigned to Assistant Corporation Counsel Aaron Davison, who passed the New York State Bar
Exam and is presently applying for admission. Mr. Davison is handling this matter under supervision and may be
reached at (646) 988-3220 or adavison@law.nyc.gov.
